Citation Nr: 0010150	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-01 198	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include psoriasis.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle impairment. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


FINDINGS OF FACT

1.   The veteran in this case served on active duty from 
June 1970 to June 1972.

2. On April 4, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, that the veteran died on 
February [redacted], 2000.

3. A decision of the Board dated June 11, 1999, denying 
the veteran's appeal, has previously been vacated, on 
motion by his representative.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
                  BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


- 2 -


